DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a National Stage application from PCT/CN2019077823 filed 03/12/2019 which claims priority from CN2018/10539616 filed on 05/30/2018 in China. The certified copy of foreign priority application was received on 11/13/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see pages 8-12, filed 06/07/2022, with respect to claims 1, 13 have been fully considered and are persuasive.  The finality of the last rejection has been withdrawn.



Allowable Subject Matter
5.	Claims 1, 3-17 and 19 allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 13, applicant arguments that Kim does not disclose the features as recited in amended claim 1 are persuasive. Applicant argues “fig. 10 of Kim is reproduced below to aid in discussion. As shown in Fig. 10 of Kim, all of the first touch driving IC 212, the second touch driving IC 214, the first touch sensing IC 222 and the second touch sensing IC 224 are provided in the lower edge of the leading wire region. That is, the touch driving ICs 212, 214 (which are connected with driving electrodes) and the touch sensing ICs 222, 224 (which are connected with sensing electrodes) of Kim are not respectively provided at two different and adjacent edges, so that no edge of Kim is only provided with the touch driving ICs, and no edge of Kim is only provided with the touch sensing ICs. Furthermore, because all of the first touch driving IC 212, the second touch driving IC 214, the first touch sensing IC 222 and the second touch sensing IC 224 are provided in the lower edge of the leading wire region, the connection line for connecting the touch sensing IC 222 and the sensing electrode 114 has to extend leftwards and then downwards and thus is not straight; similarly, the connection line { 10388/008297-USO/03010671.1 } 8 Application Number: 16/613,277 Attorney Docket Number: 10388/008297-USOfor connecting the touch sensing IC 224 and the sensing electrode 124 has to extend rightwards and then downwards and thus is not straight. Accordingly, Kim does not disclose, teach or suggest the above-quoted features recited in amended claim 1.”
Accordingly, the independent claims 1, 13 are allowed. The dependent claims 3-12 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 14-17, 19 are also allowed based on their respective dependencies from the independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627